PER CURIAM.
In this appeal from an adjudication of delinquency for possession of cocaine, we affirm, finding that the errors complained of, while egregious, do not rise to the level of fundamental error. We further find that this is not an appropriate case for consideration of the question of ineffectiveness of trial counsel on direct appeal. Thus, we do not reach the issue of whether the errors of which appellant complains are sufficiently egregious to satisfy the test for ineffective assistance of counsel established by Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Our determina*198tion is without prejudice to appellant’s right to seek collateral relief on this issue.
AFFIRMED.
DELL, C.J., and HERSEY and STONE, JJ., concur.